 In the Matter of LAISTER-KAUFFMANN AIRCRAFT CORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIsTRIVr No. 9'Case No. R-5703.-Decided August 24, 1943Mr. John W. LaisterandMr. Robert D. Abbott,of St. Louis, Mo.,for the Company.Mr. Nelson Briner,of St. Louis, Mo.,Mr. Oscar Worley,of Overland,Mo., andMr. Elmer J. Libert,of St. Louis, Mo., for the I. A. M.Mr. Roy A. KrehineyerandMr. Erwin C. Meinert,of St. Louis, Mo.,for the Carpenters.Mr. H. P. KoenigandMr. John T. Meinert,of St. Louis, Mo., for theI. B. E. W.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District No. 9, herein called the I. A.M., allegingthat a question af-fecting commerce had arisen concerning the representation of em-ployees of Laister-Kauffmann Aircraft Corporation, St. Louis, Mis-souri, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Harry G.Carlson, Trial Examiner. Said hearing was held at St. Louis, Mis-souri, on July 20 and 21, 1943.At the commencement of thehearingthe TrialExaminergranted the motions to intervene made by UnitedBrotherhood of Carpenters and Joiners of America, District Councilof St. Louis, A. F. of L., herein called the Carpenters, and by Interna-tional Brotherhood of Electrical Workers, Local No. 1, A. F. of L.,herein called the I. B. E. W. The Company, the I. A. M., the Car-penters, and the I. B. E. W. were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues was af-forded all parties.The Trial Examiner's rulings, made at the hearing,are freefrom prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.52 N. L.R. B., No. 25.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYLaister-Kauffmann Aircraft Corporation is a Missouri corporationwith its main office and principal place of business in St. Louis, Mis-souri.It is engaged in the sole business of the manufacture'of glidersfor the United States Army Air Force. In the course and conduct ofits business the Company uses large quantities of raw materials consist-ing principally of wood, metal, fabric, and paint.During the year1942, the Company purchased such materials valued in excess of$100,000, of which 75 percent was purchased and shipped from pointsoutside the State of Missouri.Finished products are delivered to theArmy Air Forces at St. Louis, Missouri.At the date of the hearingthe Company employed approximately 1,000 employees.II. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 9, is an un-affiliated labor organization, admitting employees of the Company tomembership.United Brotherhood of Carpenters and Joiners of America, DistrictCouncil of St. Louis, and International Brotherhood of ElectricalWorkers, Local No. 1, are labor organizations affiliated with the Amer-ican Federation of Labor, admitting employees of the Company tomembership.III.THE QUESTIONS CONCERNING REPRESENTATIONBy letter dated November 9, 1942, the I. A. M. informed the Com-pany that it represented a majority of the Company's employees andrequested that a date be set for a collective bargaining conference.TheCompany replied on November 12, 1942, that it would take the matterunder advisement and that a conference would be held following ameeting of its Board of Directors. In reply to a second letter of theI.A. M., dated November 13, 1942, the Company replied on November17, 1942, that it was willing to consent to an election under the super-vision of the Board to determine whether or not the employees desiredto be represented by the I. A. M. Thereafter, on November 20, 1942,the Carpenters informed the Company of its claim to majority rep-resentation and demanded recognition as the collective bargainingrepresentative of the Company's employees.The Company repliedthat the I. A. M. was also claiming to represent the employees and thatthe Company would consent to an election to determine the collectivebargaining representative. In view of these facts, the parties stipulated LAISTER-KATiFFMANN AIRCRAFT CORPORATION157that questions concerning representation of the Company's employeeshad arisen.Statements of the Regional Director and the Trial Examiner withrespect to authorization evidence submitted by the I. A. M., the Car-penters, and the I. B. E. W. were introduced into evidence at thehearing.'We find that questions affecting commerce have arisen concerningthe representation of employees of,the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITSA. Contentions of the partiesThe I. A. M. contends that all production and maintenance em-ployees, including leadmen, but excluding foremen, supervisors, cleri-cal employees, plant, guards, engineering department employees, andemployees of the loft and template sections, constitute an appropriateunit.The Company approves of such an industrial unit but dif-fers with the I. A. M. as to certain inclusions hereinafter discussed.The I. B. E. W. claims that all electricians engaged in productionand maintenance work constitute an appropriate unit.The Car-penters would establish the plant-wide unit sought by the I. A. Al.but would exclude the electricians therefrom.The production employees work in the following departments :wood shop, metal shop, covering and painting department, final assem-bly, jigs and fixtures department, and experimental project depart-ment.The various parts are fabricated chiefly in the wood and metalshops.The next step in the production process is painting and cover-ing.The jigs and fixtures department is concerned with equipmentfor both wood and metal work and also is engaged in some productionwork.Although the employees in the experimental project are en-IThe following tabulation setsforth thestatements of the Regional Directorand the TrialExaminerconcerning the authorization evidence submittedby thelabor organizationsNumberApproxi-UnionEvidenceNumDatedappar_entlyNumberon pay-matenumberhergenuineroll6/19/43inproposedsignaturesunitLA M______IAMauthorization437Between 1/1/42 & 3/31/43_407192_________cardsAFL authorization502 undated,48 between4822---------cards9/1/42 & 12/31/42._Authorization912 undated;1misdated,3534674cards.88 between 6/11/43 &7/2/34-Carpenters__Authorization766 undated,70 between7469665cards,5/15/43 & 6/16/43IB E W___AFL authorization91 undated,8 on 6/18/43___999IcardsI 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged chiefly in work of a confidential nature consisting of both woodand metal fabrication and assembly thereof, they also are engaged fromtime to time in both production and final assembly work. It appearsthat the experimental project department will be discontinued in thenear future and that its employees will be transferred to other depart-ments.The record indicates that there is a considerable amount ofinterchange of employees among the various departments.Approxi-mately 75 percent of the employees in all departments are shifted fromtime to time from the departments where they are regularly employedto other departments where they work temporarily.Of the nine employees whom the I. B. E. W. desires to represent,three are employed in the maintenance departments and are engagedin the repair and maintenance of the plant's electrical equipment.Theremaining six employees are employed in the final assembly depart-ment where they install in the gliders, panel instruments, radio equip-ments, and the electrical wiring for wing and rudder lights.Upon the foregoing facts, and in the absence of any history of col-lective bargaining, we find that the electricians engaged in productionand maintenance work might properly constitute a separate unit ormight be included with the other production and maintenance em-ployees'in a single plant-wide unit.B. The voting unitsThere remains for consideration the specific composition of thevoting units.Inspectors.The I. A. M. desires to represent inspectors.The Com-pany urges their exclusion from the unit on the ground that theirinterests are identified with management and that their inclusion inthe unit might lead to the approval of inferior work.The Carpenterstook no definite position with regard to the inspectors.Since the in-spectors are primarily concerned with production work and have nosupervisory duties beyond reporting occasional evidence of sabotage,a duty also exercised by crew leaders, or reporting consistently poorwork, we shall include them in- the unit of production and mainte-nance employees.2Stock room and receiving room employees are included in the unitproposed by the I. A. M. The Company urges their exclusion fromthe unit.Receiving room employees unload materials and suppliesand check them into the stock room.The employees of the stock roomcheck out tools and materials upon requisitions, keep records of suchtransfers, and maintain a perpetual inventory.Although these em-ployees are paid like the regular office force on a semi-monthly basis,rather than weekly, as are production employees, this factor is not2CtMatte' of McDonnell Aircraft Corpoiataon, 49 N. L. R B. 897. LAISTER-KAUFFMANNAIRCRAFT CORPORATION159controlling.3We shall include stock room and receiving room em-ployees in the unit of production and maintenance employees 4In view of our above findings with regard to the electricians, weshall make no final determination of unit at this time, but shall directthat the questions concerning representation which have arise]) beresolved by separate elections by secret ballot among the employees inthe following voting groups who were employed during the pay-rollperiod immediately preceding the date of the Direction of Elections,subject to the limitations and additions set forth therein : (1) amongall electricians engaged in production and maintenance work, exclud-ing foremen and supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, to determinewhether they desire to be represented by the I. A. M. or by theI.B. E. W. for the purposes of collective bargaining, or by neither,and (2) among all remaining production and maintenance employees,including inspectors, stock room employees, and receiving room em-ployees, but excluding office and clerical employees, plant guards, engi-neering department employees, foremen, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend suchaction, to determine whether they desire to be represented by theI.A. M. or by the Carpenters-for the purposes of collective bargain-ing, or by neither.Upon the results of these elections will dependin part our determination of the appropriate unit or units. If a ma-jority of the electricians selects the I. B. E. W. as their representative,they will constitute a separate unit; if a majority in each voting groupchooses the I. A. M., the groups will together constitute a single unit.DIRECTION OF ELECTIONS ,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Laister-Kauff-mann Aircraft Corporation, St. Louis, Missouri, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Elections, under thedirection and supervision of the Regional Director for the FourteenthSeeMatter of Consolidated i4trcraft Corporation,46 N.L.R. B. 493.Matter of HughesToolCompany,33 N. L.R. B. 1089;Matter of ColonialSugarsOomrpany,Gramercy Refinery,39 N. L. R. B. 417;Matter of^ Ohio Ferro-Alloys Corporation,41 N. L.R. B. 103;Matter ofSheffield Steel Corp. of Texas,43 N. L. R. B. 956. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the following groups of employees who wereemployed during the pay-roll period immediately preceding the dateof this Direction, incluling employees who did not work during suchpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding any-who have since quit or been discharged for cause :(1)All electricians engaged in production and maintenance work,excluding foremen and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, to determinewhether they desire to be represented by International AssociationofMachinists,DistrictNo. 9, or by International Brotherhood ofElectricalWorkers, Local No. 1, A. F. of L., for the purposes of col-lective bargaining, or by neither; and(2)All remaining production and maintenance- employees, includ-ing inspectors, stock room employees, and receiving room employees,but excluding office and. clerical employees, plant guards, engineeringdepartment employees, loft and template section employees, foremen,and supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees orto be represented by International Association of Machinists, DistrictNo. 9, or by United Brotherhood of Carpenters and Joiners of Amer-ica,District Council of St. Louis, A. F. of L., for the purposes ofcollective bargaining, or by neither.CHAIRMAN MILLIs took no part ,in the consideration of the aboveDecision and Direction of Elections.